Exhibit Index No. 952 GIA Option to Purchase Contract for Mining Property from Minera Farellón Limitada to Minera Polymet Limitada In Vallenar, República de Chile on October 10th, 2008, appearing before me, Ricardo Olivares Pizarro, Lawyer, Notary Public and Official Registrar of Commerce and Mines, with an office at 960 calle Prat, local 14, is Kevin Robert Mitchell, Canadian, married, separate asset marriage, miner, foreigner identity card no.14 498 917-1, representing both Minera Farellón Limitada, a Chilean mining company, Rol Único Tributario no.76 814 170-3, both located at 3260 Baldomero Lilio, Villa El Manantial, Comuna de Vallenar, hereinafter also “Minera Farellón” and Minera Polymet Limitada, a Chilean mining company, Rol Único Tributario no. 76 975 260-9, also located at 3260 Baldomero Lilio, Villa El Manantial, comuna de Vallenar, hereinafter also “Minera Polymet”.The appearing parties are of legal age and have verified their identities with the aforementioned identity cards and declare that:By virtue of the present document, they have come to enter into the following option to purchase contract for mining properties, in conformity with that which is stipulated in article 169 and any other applicable articles of the Mining Code. Article I: Identification of Properties:The company “Minera Farellón Limitada” is the sole and exclusive owner of the following gold, copper and silver producing mining properties located in Sierra La Colorada, Comuna de Vallenar, Provincia de Huasco, Tercera Región de Atacama:1)“Che Uno uno – ocho” (Che Uno 1-8), Rol Nacional no. 033012279-K whose measure has been registered on page 77, no.42 of the 1993 Registro de Propiedad de Minas(Mining Property Register) of the Conservador de Minas (Mining Registrar) of Vallenar.They cover a total area of 32 hectares, 4 hectares corresponding to each one of them.2)“Che Dos uno al diez” (Che Dos 1-10), Rol Nacional no. 0330122803, whose measure has been registered on the back of page 181, no.43 of the 1993 Registro de Propiedad de Minas (Mining Property Register) of the Conservador de Minas ( Mining Registrar) of Vallenar.They cover an area of 44 hectares, 4 properties of which each consist of 5 hectares and 6 of which each consist of 4 hectares.The mining properties identified above will be designated, hereinafter and altogether, as “Mining Properties”.Minera Farellón acquired the Mining Properties via contract of sale from Jaime Antonio Caballero Castillo, according to public document of sale of mining properties dated June 25, 2008, granted by the Notary Public of Vallenar, Ricardo Olivares Pizarro. 1 Article II: 1. Option Offer:By the present act, Minera Farellón, by way of its representative Kevin Mitchell, gives to Minera Polymet the offer to purchase and offers irrevocably to sell, cede and transfer to Minera Polymet the Mining Properties identified in Article I of this document. 2. Price of the Offered Contract of Sale: The price of the contract of sale is the amount of $20,000 US to be paid in conformity with that which is denoted in Article VII that follows.The Mining Properties and the minerals contained in them will be sold and transferred with all of their uses, rights, customs and obligations, free from any lien, prohibition, condition subsequent, pending restriction or litigation, contracts of sale of minerals in situ, rents, as well as any other type of personal or actual encumbrance that may constitutean impediment that may affect their free use, possession and disposal, and free from all overlapping and with their mining patents fully paid.The seller or offering party is responsible for the clearance in conformity with the law.3. Option Term:The term for the option, within which Minera Polymet will be able to freely accept or reject the offer of sale of the Mining Properties, expires on April 10, 2009.4.Option Price:The price of the option is the sum in national currency pesos equivalent to $444US, that will be paid within the period denoted in article V of this document. Article III:Kevin Robert Mitchell, representing Minera Polymet Limitada, accepts, under the terms of article 169 and other applicable articles of the Mining Code, the stipulations of this contract whereby its second article grants to Minera Polymet the power to accept or reject the offer made by Minera Farellón.Therefore, Minera Polymet will be able to decide to accept the contract of sale for the Mining Properties at any time, from the date of this document and until the expiration of the term indicated in number 3 of article II of this document, under the terms indicated in this contract. Article IV: Transfer of Royalty: By the public document of sale mentioned in the first article of this document, Jaime Antonio Caballero Castillo and Minera Farellón agreed to the payment of a Royalty in addition to the payment of the price agreed to in said document.The royalty is equal to 1% of the net or liquid value that Minera Farellón may receive or obtain from the mineral extracted from the properties that are the object of said contract; the royalty that will be paid directly by Minera Farellón if the processing of the minerals is carried out by Minera Farellón or by whomsoever acquires them from Minera Farellón if they are sold to a third party.According to that which was agreed to, this Royalty will be paid until the sum, in national currency pesos, equivalent to $100,000 US is fulfilled, taking into account the settlement of the royalty’s value at the observed price on the date of each payment until the cited sum is fulfilled.By the present contract, Minera Farellón Limitada, represented by Kevin Mitchell, promises to cede and transfer to Minera Polymet Limitada, who promises to accept and acquire, the contractual position and all of the rights and obligations that arise for Minera Farellón from the obligation undertaken in article IV of the public document of contract of sale of mining properties mentioned in the first article of this document and that relates to the payment of a royalty under the terms previously indicated. The promise of transfer contract must be entered into by public document together with the acceptance of the offer made to Minera Polymet by the present act, whose deadline to accept expires on April 10, 2009.The price of the promise of transfer made to Minera Polymet by the present act is the sum of 1 peso. 2 Article V: Payment of the Price of the Option to Purchase the Mining Properties:The price of the option contract for the purchase of the Mining Properties is the amount of $444 US, equivalent to 271,000 pesos, as of today, that Minera Polymet pays in cash with this act and Minera Farellón declares having received the payment to its complete satisfaction. 2) Transfer of the obligation of future payments in the event of relinquishment:If Minera Polymet declines to accept the offer of sale, of which this document gives account, before the expiration of the term indicated in number 3 of article II above, the obligation of Minera Polymet to carry out payment of the offered sale price will cease immediately. Article VI:Acceptance of the offer: If, within the negotiated term,Minera Polymet decides to accept the offer it will state such intentions with the issuance of a public document declaring its acceptance.With the same purpose, Minera Polymet will submit, to the Notary that authorizes the acceptance document, a bankcashier’s cheque made to the order of Minera Farellón or its transferee, for the amount, in national currency pesos, equivalent to $20,000 US.The Notary will not submit to Minera Farellón the cashier’s cheque referred to, unless it is with the signing of a corresponding public document of receipt.The corresponding Conservador de Minas (Mine Registrar) will register the Mining Properties indicated in the document of acceptance in the name of Minera Polymet Limitada upon having seen a copy of the present document, consisting of the submission of the aforementioned cashier’s cheque to the authorized Notary and a copy of the acceptance document issued by Minera Polymet. All of this is by virtue of that which is stipulated by the final paragraph of article 169 of the Mining Code, according to which, and regarding the rights of the purchase option contract that are specially regulated by said Code, the sole acceptance of the irrevocable offer will suffice so that the offered contract of sale may be concluded, with the sole requirement that both the offer and the acceptance be registered by public document. Article VII: Payment of the sale price: The price of the contract of sale is the sum equivalent to $20,000 US that Minera Polymet will pay in national currency pesos to Minera Farellón on April 10, 2009, payable when the purchase option, of which this document gives account, is exercised. Article
